DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 18 February 2019 has been entered.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases 
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the phrase “heated to be softened”. It is unclear what determines whether “softened” state has been achieved. Is any degree of heating sufficient since any such treatment may be expected to lead to some degree of softening as compared to the non-heat treated layer? Or, does the “softened state” mean that pore filling and/or mutual thermal diffusion must be achieved? See, for example, Specification (paragraph 11). It is unclear whether the conductive layer is necessarily disposed at least on some of that part (when there is “a part”) of conductor base portion being made of conductive material.  
Regarding Claim 4, it is unclear how the fifth operation can be performed consonant with the fourth operation since they both call for plating on a surface of the surface layer by plating.
Regarding Claim 5, it is unclear what this claim encompasses if the conductor base portion is not formed of a material including particles. It is unclear what is meant by “particles”. Does this mean particle additives or does it include, for example, a metal layer having crystal grains of the metal? The Specification appears to allude to particle additives (silica or alumina, as examples). See, for example, Specification (paragraph 55).
Regarding Claim 6, it is unclear what this claim encompasses if the conductor base portion is not formed of a plurality of kinds of materials. It is unclear what is meant by “specific kind of a material”. Does this refer to any material in the conductor base portion? Does it imply that there is some other material that is necessarily not removed? It is unclear what is meant by the phrase “plurality of kinds of materials”. What 
Regarding Claim 8, it is unclear whether the intermediate layer is necessarily disposed at least on some of that part (when there is “a part”) of conductor base portion being made of conductive material.  It is unclear whether the intermediate layer necessarily includes conductive material of the conductor base portion. It is unclear whether “conductive material” of the conductor base, the conductive layer, and the surface layer are to be the same material or whether they can independently be different types of conductive materials. 
Regarding Claim 11, it is unclear how a Pd plated layer of this claim can be interposed between surface layer and surface 
Regarding Claims 12 and 13, it is unclear what is meant by “an open pore portion that is a recessed portion”. Does this mean that there exists a pore in the final article? If so, what does it mean in Claim 13 for conductive layer to exist in the open pore? Does this mean that, taking into consideration only the conductor base portion and its surface and ignoring the conductive material of the conductive layer, the surface must include open pore portion that is a recessed portion?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 4, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 4, previous Claim 3 requires plating on the surface of the surface layer by plating, as does Claim 4. It is unclear how both can be achieved, and so this claim would not appear to further limit the subject matter of previous Claim 3.  Regarding Claim 11, previous Claim 10 requires surface plated layer on surface of surface layer, and Claim 11 requires Pd plated layer between these layers. It is unclear how surface plated layer can be on surface of surface layer and how Pd plated layer can be on surface of surface layer (necessitated by “provided between”) in a single article, and so this claim would not appear to further limit the subject matter of previous Claim 10.  Regarding Claim 13, to the extent that . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi JP 2015-222841. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi JP 2015-222841. Takahashi teaches preparing ceramic body with holes that are filled with first metal paste (Cu powder containing) and that is then coated with second metal paste layer (24) (Cu powder containing), which corresponds to “conductor base portion”.  Takahashi teaches that this layer may be further coated with third metal paste layer (Ag alloy powder with MP of 780 degrees centigrade and Cu powder) (paragraph 42; 27X) and second third metal paste layer (paragraph 70; 27Y), which corresponds to “non-magnetic conductive layer” and “first operation”. Takahashi teaches that this layer may be heated to 800 to 950 degrees centigrade (paragraph 73) and then cooled and solidified, with the result that the layer is softened or melted since 800 to 950 degrees centigrade exceed 780 degrees, which corresponds to “second operation”. Takahashi teaches that the resulting surface may be further coated with Cu plating layer (30; Figure 2-e), which corresponds to “non-magnetic surface layer” of “third .
Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi JP 2015-222841 in view of Serino JP 2003-234552. Takahashi is relied upon as set forth above in the section 102 rejection over Takahashi and the section 103 rejection over Takahashi. Takahashi may not teach further providing Pd layer as fifth operation and Au surface plated layer .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
13 March 2021